Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Christopher West seeks to appeal the district court’s order, accepting in part and rejecting in part the magistrate judge’s recommendation, and granting in part and denying in part the Defendants’ motion for summary judgment in West’s 42 U.S.C. § 1983 (2012) action. This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46, 69 S.Ct. 1221, 93 L.Ed. 1528 (1949). The order West seeks to appeal is neither a final order nor an appeal-able interlocutory or collateral order. Accordingly, we dismiss the appeal for lack of jurisdiction. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
DISMISSED